 

STOCK REDEMPTION AGREEMENT

Dated as of August 20, 2019

 

This Stock Redemption Agreement (this “Agreement”), dated as of the date first
set forth above (the “Effective Date”), is entered into by and between Liberated
Solutions, Inc., a Nevada corporation (the “Company”) and Brian Conway
(“Shareholder”).

 

RECITALS

 

WHEREAS, Shareholder is the owner of an indeterminate number of shares of Series
A Preferred Stock, par value $0.001 per share, of the Company (the “Series A
Stock”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Shareholder
desires to sell, and the Company desires to purchase, all of the Shareholder’s
rights, title, and interest in and to all of the shares of Series A Stock
actually held by Shareholder (collectively, the “Shares”) as further described
herein; and

 

WHEREAS, in connection with the redemption of the Shares, the parties hereto
shall undertake such further actions as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, Shareholder shall sell, assign, transfer, convey, and deliver to the
Company, and the Company shall accept and purchase, the Shares and any and all
rights in the Shares to which Shareholder is entitled, and by doing so
Shareholder shall be deemed to have assigned all of Shareholder’s rights, titles
and interest in and to the Shares to the Company. The parties hereto acknowledge
and agree that the precise number of shares of Series A Stock held by the
Shareholder is unclear, as the books and records of the Company indicate that
Shareholder holds 10,000,000 shares of Series A Stock but the Certificate of
Designations for the Series A Stock provides that only 1,000,000 shares of
Series A Stock are designated. This Agreement shall be interpreted and enforced,
and is intended to be interpreted and enforced, to apply to all of the shares of
Series A Stock actually held by the Shareholder, and any reference herein to the
“Shares” shall be deemed a reference to all of the shares of Series A Stock
actually held by Shareholder as of the Effective Date. Following the Closing (as
defined below) the parties hereto acknowledge and agree that Shareholder holds
no shares of any preferred stock of the Company.

 

2. Consideration. The consideration for the acquisition of the Shares shall be a
total purchase price of $1,000.00 (the “Redemption price”). In addition, the
parties hereto acknowledge and agree that the Company has designated a new class
of preferred stock termed the Series X Convertible Preferred Stock, par value
$0.001, of the Company (the “Series X Stock”) and has issued and sold to the
Shareholder one million shares of the Series X Stock for a total purchase price
of $1,000.00 as additional consideration hereunder.

 



1

 



 

3. Closing; Deliveries; Additional Actions.         3.1. Closing. The purchase
and sale of the Shares (the “Closing”) shall be held on the date hereof.        
3.2. Deliveries at Closing. At the Closing, Shareholder shall deliver to the
Company the Stock Power as attached hereto as Exhibit A, duly endorsed by
Shareholder; and the Company shall deliver to Shareholder the Redemption Price
via a check.

 

4. Representations and Warranties of the Shareholder. Shareholder represents and
warrants to the Company as set forth below.         4.1. Right and Title to
Shares. Shareholder legally and beneficially owns the Shares and no other party
has any rights therein or thereto. There are no liens or other encumbrances of
any kind on the Shares and Shareholder has the sole right to dispose of the
Shares. There are no outstanding options, warrants or other similar agreements
with respect to the Shares.         4.2. Organization and Standing. Shareholder
is natural person and has all requisite power and authority to own its
properties and conduct its business as it is now being conducted.         4.3.
Due Authority; No Violation. Shareholder has all requisite rights and authority
or the capacity to execute, deliver and perform its obligations under this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of Shareholder, and no other proceedings on the
part of such party are necessary to authorize the execution, delivery and
performance of this Agreement or the transactions contemplated hereby or thereby
on the part of Shareholder. The execution, delivery and performance of this
Agreement will not (x) violate, conflict with, or result in the breach,
acceleration, default or termination of, or otherwise give any other contracting
party the right to terminate, accelerate, modify or cancel any of the terms,
provisions, or conditions of any material agreement or instrument to which
Shareholder is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to Shareholder or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both)
Shareholder’s organizational or operating documents or any order, judgment,
arbitration award, or decree to which such Shareholder is a party or by which it
or any of its assets or properties are bound.         4.4. Approvals. No
approval, authority, or consent of or filing by Shareholder with, or
notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.         4.5. Enforceability. This Agreement has been duly
executed and delivered by Shareholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the Company, constitutes
the legal, valid, and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

 



2

 

 

5. Representations and Warranties of the Company. The Company represents and
warrants to Shareholder as set forth below.         5.1. Organization and
Standing. The Company is duly organized, validly existing, and in good standing
under the laws of the State of Nevada and has all requisite power and authority
to own its properties and conduct its business as it is now being conducted. The
nature of the business and the character of the properties the Company owns or
leases do not make licensing or qualification of such party as a foreign entity
necessary under the laws of any other jurisdiction, except to the extent such
licensing or qualification have already been obtained.         5.2. Due
Authority; No Violation. The Company has all requisite rights and authority or
the capacity to execute, deliver and perform its obligations under this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of the Company, and no other proceedings on the
part of such party are necessary to authorize the execution, delivery and
performance of this Agreement or the transactions contemplated hereby or thereby
on the part of the Company. The execution, delivery and performance of this
Agreement will not (x) violate, conflict with, or result in the breach,
acceleration, default or termination of, or otherwise give any other contracting
party the right to terminate, accelerate, modify or cancel any of the terms,
provisions, or conditions of any material agreement or instrument to which the
Company is a party or by which it or its assets may be bound or (y) constitute a
violation of any material applicable law, rule or regulation, or of any
judgment, order, injunctive award or decree of any governmental authority
applicable to the Company or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both) the
Company’s organizational documents, or any order, judgment, arbitration award,
or decree to which such the Company is a party or by which it or any of its
assets or properties are bound.         5.3. Approvals. No approval, authority,
or consent of or filing by the Company with, or notification to, any
governmental authority, is necessary to authorize the execution and delivery of
this Agreement or the consummation of the transactions contemplated herein.    
    5.4. Enforceability. This Agreement has been duly executed and delivered by
the Company and, assuming that this Agreement constitutes the legal, valid and
binding obligation of Shareholder, constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 



3

 

 

6. Covenants and Agreements.         6.1. Each of the parties hereto, as
promptly as practicable, shall make, or cause to be made, all filings and
submissions under laws applicable to it and its affiliates, as may be required
for it to consummate the transactions contemplated hereby and shall use its
commercially reasonable efforts to obtain, or cause to be obtained, all other
authorizations, approvals, consents and waivers from all persons and
governmental authorities necessary to be obtained by it or its affiliates, in
order for it to consummate such transactions, at the cost of the party required
to file or submit the same. Notwithstanding anything to the contrary herein,
nothing herein shall require, or be construed to require, any party to agree to
hold separate or to divest any of the businesses, product lines or assets.      
  6.2. Each party hereto shall promptly inform the other parties of any material
communication from any governmental authority regarding any of the transactions
contemplated by this Agreement and shall promptly furnish the other parties with
copies of substantive notices or other communications received from any third
party or any governmental authority with respect to such transactions. Each
party shall agree on the content of any proposed substantive written
communication or submission or any oral communication to any governmental
authority. If any party or any affiliate thereof receives a request for
additional information or documentary material from any such governmental
authority with respect to the transactions contemplated by this Agreement, then
such party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other parties, an
appropriate response in compliance with such request. The parties shall, to the
extent practicable, provide the other parties and their counsel with advance
notice of and the opportunity to participate in any substantive discussion,
telephone call or meeting with any governmental authority in respect of any
filing, investigation or other inquiry in connection with the transactions
contemplated by this Agreement and to participate in the preparation for such
discussion, telephone call or meeting, to the extent not prohibited by the
governmental authority.       6.3. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.        7.
Miscellaneous.         7.1. Further Assurances. From time to time, whether at or
following the Closing, each party shall make reasonable commercial efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things reasonably necessary, proper or advisable, including as required by
applicable laws, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.         7.2. Expenses. Each of the
parties shall pay its own costs that it incurs incident to the preparation,
execution, and delivery of this Agreement and the performance of any related
obligations, whether or not the transactions contemplated by this Agreement
shall be consummated.       7.3. Fees. Each party hereto agrees to pay the costs
and expenses, including reasonable attorneys’ fees, incurred by the prevailing
party in litigation, arbitration, administrative proceeding or any other
proceeding related to the enforcement or interpretation of any of the terms of
this Agreement.        7.4. Consequential Damages. EACH PARTY HERETO WAIVES ANY
AND ALL CLAIMS AGAINST THE OTHER FOR ANY LOSS, COST, DAMAGE, EXPENSE, INJURY OR
OTHER LIABILITY WHICH IS IN THE NATURE OF INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES WHICH ARE SUFFERED OR INCURRED AS THE RESULT
OF, ARISE OUT OF, OR ARE IN ANY WAY CONNECTED TO THE PERFORMANCE OF THE
OBLIGATIONS UNDER THIS AGREEMENT.

 



4

 

 

7.5. Representations and Warranties. All representations, warranties, and
agreements made by the parties pursuant to this Agreement shall survive the
consummation of the transactions contemplated herein until the expiration of the
applicable statute of limitations.           7.6. Notices. All notices or other
communications required or permitted hereunder shall be in writing shall be
deemed duly given (a) if by personal delivery, when so delivered, (b) if mailed,
three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below, or (c) if sent through an overnight delivery
service in circumstances to which such service guarantees next day delivery, the
day following being so sent to the addresses of the parties as indicated on the
signature page hereto; or (d) if sent via email, when sent with return receipt
requested and received, in each case to the addresses as set forth below. Any
party may change the address to which notices and other communications hereunder
are to be delivered by giving the other parties notice in the manner herein set
forth.

 

If to the Company, to:

 

Liberated Solutions, Inc.

17701 E 36th Street CT S

Independence, MO 64055

 

If to Shareholder, to:

 

Brian Conway

c/o BRUNSON CHANDLER & JONES, PLLC, Attn: Chase Chandler

175 S. Main Street, Suite 1410, Salt Lake City, UT 84111

Email: bconway1@warwick.net

 

  7.7. Choice of Law. This Agreement shall be governed, construed and enforced
in accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts of law.         7.8. Waiver of Jury Trial. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.8.

 



5

 

 

  7.9. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their permitted successors and assigns. No
party to this Agreement may assign or delegate, by operation of law or
otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other parties to this
Agreement, which any such party may withhold in its absolute discretion.        
7.10. No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights, remedies or claims upon any Person or entity not a party or a permitted
assignee of a party to this Agreement.         7.11. Specific Performance. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed by them in accordance
with the terms hereof or were otherwise breached and that each party hereto
shall be entitled to an injunction or injunctions, specific performance and
other equitable relief to prevent breaches of the provisions hereof and to
enforce specifically the terms and provisions hereof, without the proof of
actual damages, in addition to any other remedy to which they are entitled at
law or in equity. Each party agrees to waive any requirement for the security or
posting of any bond in connection with any such equitable remedy, and agrees
that it will not oppose the granting of an injunction, specific performance or
other equitable relief on the basis that (a) any other party has an adequate
remedy at law, or (b) an award of specific performance is not an appropriate
remedy for any reason at law or equity.         7.12. Entire Agreement. This
Agreement represents the entire understanding and agreement between the parties
regarding the subject matter hereof and supersede all prior agreements,
representations, warranties, and negotiations between the parties. This
Agreement may be amended, supplemented, or changed only by an agreement in
writing that makes specific reference to this Agreement or the agreement
delivered pursuant to it, and must be signed by all of the parties hereto. This
Agreement may not be amended by email or other electronic communications.      
  7.13. Interpretation. The parties have jointly participated in the drafting
and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the parties thereto and no presumption of burden of proof shall arise
favoring or burdening any party by virtue of the authorship of any provision in
this Agreement.         7.14. Severability. Whenever possible, each provision of
this Agreement shall be interpreted in a manner to be effective and valid under
applicable law, but if one or more of the provisions of this Agreement is
subsequently declared invalid or unenforceable, the invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions of this Agreement. In the event of the declaration of
invalidity or unenforceability, this Agreement, as modified, shall be applied
and construed to reflect substantially the intent of the parties and achieve the
same economic effect as originally intended by its terms. In the event that the
scope of any provision to this Agreement is deemed unenforceable by a court of
competent jurisdiction, or by an arbitrator, the parties agree to the reduction
of the scope of the provision as the court or arbitrator shall deem reasonably
necessary to make the provision enforceable under the circumstances.        
7.15. Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.  
      7.16. Waiver. Waiver of any term or condition of this Agreement by any
party shall only be effective if in writing and shall not be construed as a
waiver of any subsequent breach or failure of the same term or condition, or a
waiver of any other term or condition of this Agreement.         7.17.
Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signature on each counterpart were on the same
instrument.

 

[Remainder of page intentionally left blank – Signature pages follow]


 



6

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

  Liberated Solutions, Inc.         By: /s/ Brian Conway   Name: Brian Conway  
Title: CEO         Brian Conway       By: /s/ Brian Conway   Name: Brian Conway

 



7

 



 

Exhibit A

IRREVOCABLE STOCK POWER

Liberated Solutions, Inc.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Brian
Conway (“Seller”) hereby assigns, transfers, and conveys to Liberated Solutions,
Inc., a Nevada corporation (the “Company”), all of Seller’s right, title, and
interest in and to all shares of Series A Preferred Stock, par value $0.001 per
share (the “Series A Stock”) of the Company held by Shareholder as of the date
hereof, which are acknowledged to be up to 10,000,000 shares of Series A Stock,
but potentially only 1,000,000 shares of Series A Stock (as the case may be, the
“Shares”), which Shares are uncertificated, and hereby irrevocably appoints the
Chief Executive Officer, the Secretary and the other officers of the Company, as
Seller’s attorney-in-fact to transfer said shares on the books of the Company,
with full power of substitution in the premises.

 

Date: August 20, 2019

 

Seller Name: Brian Conway

 

By:     Name: Brian Conway  

 

STATE OF ___________________

COUNTY OF ___________________

 

Sworn to and subscribed before me this _____ day of August, 2019, by Brian
Conway, who is (i) ____________personally known to me or (ii) who has produced
_____________________ as identification.

 

  Notary’s Signature       Print Notary’s Name:    

 

NOTARY PUBLIC, State of _________________

 

My commission expires ______________________



 



8

 

